DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require: 
a method comprising: obtaining a governance impact assessment for a partial data set, wherein the partial data set is generated by applying a data governance enforcement on a data set, wherein the data set comprises instances, each of which comprises a valuation of a feature vector, wherein the partial data set comprises partial instances each of which comprises a partial feature vector that is based on a subset of the feature vector, wherein the governance impact assessment comprises information about data excluded from the data set;
obtaining a machine learning model, wherein the machine learning model is trained based on the partial data set, wherein the machine learning model is configured to provide an estimated prediction for a partial instance;
determining a set of core features;
for each core feature in the set of core features, determining whether the governance impact assessment indicates that the core feature is affected by 
in response to the identification of the bias, applying an anti-bias procedure on the machine learning model, whereby mitigating the bias introduced by the data governance.
Relevant prior arts Maughan and 	Reisswig teach machine learning systems with a bias and trouble shooting and discovering undesired results in machine learning. The combination does not teach determining a governance impact assessment, training a machine learning model based on a partial data set, determining a set of core values, determining the impact of the governance assessments on the core values and applying an anti bias procedure to on the machine learning model. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494